Citation Nr: 0618025	
Decision Date: 06/20/06    Archive Date: 06/27/06

DOCKET NO.  04-32 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an effective date earlier than February 6, 
2003, for the grant of service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to an effective date earlier than February 6, 
2003, for the grant of a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).  

3.  Entitlement to an effective date earlier than February 6, 
2003, for the award of eligibility for Dependents' 
Educational Assistance under Chapter 35, 38 U.S.C.   


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. Giannecchini,  Counsel


INTRODUCTION

The veteran had active military service from March 1966 to 
February 1969.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a November 2003 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  In that decision the RO granted service 
connection for PTSD, for a TDIU, and also granted eligibility 
for Dependents' Educational Assistance.  The effective date 
of the awards was February 6, 2003.  The veteran has 
disagreed with the effective dates assigned.  

In January 2006, the veteran testified before the undersigned 
Veterans Law Judge during a video conference hearing.  Later 
that month, the Board received additional evidence from the 
veteran.  The veteran has waived his right to have the RO 
consider this evidence in the first instance.  38 C.F.R. 
§ 20.1304(c) (2005).  The Board accepts this evidence into 
the record on appeal.  

(The decision below addresses the veteran's claim for an 
effective date earlier than February 6, 2003, for the grant 
of service connection for PTSD.  Consideration of the 
remaining issues on appeal is deferred pending completion of 
the development sought in the remand that follows the 
decision below.)  



FINDINGS OF FACT

1.  In a March 1985 rating decision, the RO denied the 
veteran's claim for service connection for PTSD.  The veteran 
was provided notice of the denial of his claim later that 
month but did not appeal; hence, the March 1985 rating 
decision is final.  

2.  The evidence is in equipoise as to whether the veteran, 
through his service representative, filed with the RO a new 
claim on May 20, 2002, to reopen his previously denied claim 
for service connection for PTSD.  

3.  Prior to May 20, 2002, there was no information or 
evidence that could be construed as a new claim to reopen the 
previously denied claim for service connection for PTSD.  


CONCLUSION OF LAW

An effective date of May 20, 2002, for the grant of service 
connection for PTSD is warranted.  38 U.S.C.A. §§ 5110, 
5111(a), 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.151, 
3.155, 3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation, or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim, or the 
date entitlement arose, whichever is later.  See 38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.  

Otherwise, under the applicable criteria, the effective date 
of an original award of compensation is the day after the 
veteran's discharge from service, if a claim is received 
within one year after separation from active duty; otherwise, 
it shall be the date of receipt of the claim, or the date 
entitlement arose, whichever is later.  38 C.F.R. § 
3.400(b)(2)(i).  Furthermore, when new and material evidence 
is received after a final disallowance the effective date of 
the award will be date of receipt of new claim or date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(q)(1)(ii).  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 
38 C.F.R. § 3.151.  Any communication or action indicating an 
intent to apply for one or more benefits under the laws 
administered by VA from a claimant may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if the 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the claimant, it will 
be considered filed as of date of the receipt of the informal 
claim.  38 C.F.R. § 3.155.  

As noted above, in a March 1985 rating decision, the RO 
denied the veteran's original claim for service connection 
for PTSD.  The veteran was provided notice of the denial of 
his claim later that month and did not appeal; hence, the 
March 1985 rating decision is final.  Thereafter, on February 
6, 2003, the RO received from the veteran a VA Form 21-4138 
(Statement in Support of Claim), dated in January 2003, in 
which the veteran noted the following,

I previously filed service connection 
compensation claim: 1. [PTSD] (combat) Vietnam, . 
. . . . . SEE: 21-4138 dated 05/??/2002.  The 
[Disabled American Veterans] office at DVAMC-OKC 
submitted paperwork to VARO 05/20/02.

In the above-noted November 2003 rating decision, the RO, 
inter alia, granted service connection and assigned a 30 
percent rating for PTSD, effective February 6, 2003.  The RO 
appears to have granted the veteran's claim on the basis of a 
current diagnosis of PTSD by a medical doctor.  A diagnosis 
of PTSD from a medical doctor had not been of record at the 
time of the previous denial in March 1985.  The veteran 
appealed the November 2003 rating decision.  

Subsequently, in January 2004, the RO received from the 
veteran a copy of a VA Form 21-4138, dated May 7, 2002, which 
reflected the veteran's request for service connection for 
PTSD.  In the August 2004 statement of case, the RO noted 
that while the copy of the veteran's VA Form 21-4138, dated 
May 7, 2002, did show a request for service connection for 
PTSD, the date of receipt of that form at the RO was January 
13, 2004.  Furthermore, there was no record of the May 7, 
2002, claim having been received by the veteran's then 
representative or at the RO.  

During his January 2004 video conference hearing, the veteran 
testified that he had filed his claim for service connection 
for PTSD with Disabled American Veterans (DAV) at the VA 
Medical Center (VAMC) in Oklahoma City, Oklahoma, and that he 
was informed that his claim had been filed with the RO.  The 
veteran stated that he had never received a letter in writing 
from the RO indicating that his claim had been received or 
that the RO was working on his claim.  He reported that he 
periodically checked with DAV about his claim, and was only 
told that the claims process would take time.  

Later in January 2004, the veteran submitted to the Board a 
copy of a May 20, 2002, memo from the DAV to the RO 
(identified as ADJ-218).  The memo misspells the veteran's 
last name, but correctly identifies the veteran's claims file 
number.  The memo is stamped in large block letters, "Your 
Copy".  The memo also notes the following, 

PLEASE FIND ATTACHED THE BELOW LISTED DOCUMENTS 
SUBMITTED BY THE veteran in consideration of SC 
claim for PTSD, neck and eyes. . . . . VAF 21-
4138 . . . . Your expeditious attention and 
necessary action in this request is appreciated.  

The Board notes that the RO has denied the veteran's claim 
for an effective date earlier than February 6, 2003, for the 
grant of service connection for PTSD, because it found that 
the veteran's alleged claim, reported to have been filed in 
May 2002, was not associated with the claims file.  

Here, the Board notes that it is charged with the duty to 
assess the credibility and weight given to evidence.  Klekar 
v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991).  Indeed, the United States Court 
of Appeals for Veterans Claims has declared that in 
adjudicating a claim, the Board has the responsibility to do 
so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson 
v. Derwinski, 2 Vet. App. 614, 618 (1992).  When, after 
consideration of all evidence and material of record there is 
an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (b).  

In this case, the copy of the May 20, 2002, DAV memo was 
associated with the record subsequent to the RO's most recent 
adjudication of the veteran's claim in August 2004.  The 
Board finds no reason to doubt that the copy of the May 20, 
2002, DAV memo submitted by the veteran, on its face, is 
other than a copy of an original document.  The January 2003 
VA Form 21-4138, received by the RO on February 6, 2003, in 
which the veteran reports having previously filed a claim for 
PTSD in May 2002 through DAV, further supports that the 
original May 20, 2002, DAV memo apparently did exist.  

Accepting, as the Board does in this case, that there was an 
original May 20, 2002, DAV memo, and that such memo reflects 
an intent on the part of DAV to file a claim with the RO on 
behalf of the veteran, the record nevertheless does not 
reflect that the May 20, 2002, DAV memo was ever actually 
filed with the RO.  In this regard, the veteran has testified 
that he never received confirmation from the RO that it had 
received or was working on his claim.  The veteran's current 
representative has alleged that the DAV memo may have been 
misfiled, especially in light of the misspelling of the 
veteran's last name on the memo.  The Board finds such a 
theory plausible.  However, without further evidence to 
support such an allegation, the theory that the May 20, 2002, 
DAV memo was misfiled remains just that, a theory.  No 
matter, the Board finds the probative evidence in this case 
is in relative equipoise.  38 U.S.C.A. § 5107.  Finding all 
reasonable doubt in favor of the veteran, and in the absence 
of evidence to the contrary, the Board finds, in light of the 
copy of the May 20, 2002, DAV memo, that the veteran, through 
his representative, did file on May 20, 2002, a new claim 
with the RO to reopen a previously denied claim for service 
connection for PTSD.  

In light of the above finding, the veteran's new claim to 
reopen his previously denied claim for service connection for 
PTSD is accepted as having been received by the RO on May 20, 
2002, the date of the DAV memo.  As noted above, when new and 
material evidence is received after a final disallowance, the 
effective date of the award will be date of receipt of new 
claim or date entitlement arose, whichever is later.  38 
C.F.R. § 3.400(q)(1)(ii).  In this case, the date of the 
veteran's reopened claim is later than the date entitlement 
arose, which, per the record, is prior to May 20, 2002.  
Therefore, an effective date of May 20, 2002, for the grant 
of service connection for PTSD is warranted.  

Additionally, the Board does not otherwise find any 
evidentiary basis for the assignment of an effective date 
prior to May 20, 2002, under any other provision of law.  The 
veteran, through written arguments, has contended that the 
effective date of his grant for service connection for PTSD 
should be May 7, 2002, the date of his VA Form 21-4138 filed 
with the DAV at the Oklahoma City VAMC.  The Board notes that 
a claim must be filed with VA in order for benefits to be 
paid.  See 38 C.F.R. § 3.151.  As such, the governing legal 
authority is clear and specific, and VA is bound by it.  
Here, the date of receipt of claim is May 20, 2002, and an 
earlier effective date is not warranted.  

The Board notes that in November 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & 
Supp. 2005).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  Here, the record does not 
include any correspondence from the RO specifically 
addressing the VCAA notice and duty-to-assist provisions as 
they pertain to the claim for an effective date earlier than 
February 6, 2003, for the grant of service connection for 
PTSD.  In this regard, as noted above, the Board's granting 
of an effective date to May 20, 2002 (as compared to May 7, 
2002, as contended by the veteran) is not a full grant of the 
benefit sought on appeal.  

In this case, however, the Board finds that the awarding of 
an effective date to May 20, 2002, as compared to May 7, 
2002, does not affect the veteran's ultimate award of VA 
benefits.  The laws and regulations governing the payment of 
VA compensation benefits provide that payment of benefits is 
effective the first day of the calendar month following the 
month in which the award became effective.  38 U.S.C.A. § 
5111(a).  As such, whether the veteran's award is effective 
May 20, 2002, or May 7, 2002, the effective date for the 
payment of the VA benefit can be no earlier than June 1, 
2002.  Id.  Therefore, the record demonstrates that a remand 
for further action in accordance with the VCAA would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 541 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to an effective date to May 20, 2002, for the 
award of service connection for PTSD is granted, subject to 
laws and regulations governing the payment of monetary 
benefits.  


REMAND

As noted above, in November 2000, the VCAA was signed into 
law.  The VCAA and its implementing regulations include, upon 
the submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  

Here, the record does not include any correspondence from the 
RO specifically addressing the VCAA notice and duty-to-assist 
provisions as they pertain to the claims for effective dates 
earlier than February 6, 2003, for the grant of a TDIU and 
for the award of Dependents' Educational Assistance currently 
on appeal.  Thus, the Board finds action by the RO is 
required to satisfy the notification provisions of the VCAA.  
See Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F. 3d 1339 (Fed. Cir. 2003); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Dingess and 
Hartman v. Nicholson, 19 Vet. App. 473 (2006) (VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim; those five elements include (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the award).  

The RO's notice letter to the veteran should explain that he 
has a full one-year period for response.  See 38 U.S.C.A. 
§ 5103; Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  After 
providing the required notice, the RO should attempt to 
obtain any pertinent outstanding evidence for which the 
veteran provides sufficient information and, if necessary, 
authorization.  See 38 U.S.C.A. § 5103A(a), (g); 38 C.F.R. 
§ 3.159.  See also Charles v. Principi, 16 Vet. App. 370 
(2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of the specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance therewith.  

Accordingly, these matters are REMANDED for the following 
action:

1.  The RO should review the claims file 
and ensure that all notification (in 
particular, correspondence specifically 
addressing the VCAA notice and duty-to-
assist provisions) and development 
procedures per the statutory provisions 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 are met.  The notice elements as set 
forth in Dingess, supra, should be 
specifically addressed for each issue 
remaining on appeal.  

2.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the claims for 
effective dates earlier than February 6, 
2003, for the grant of a TDIU and for the 
award of eligibility for Dependents' 
Educational Assistance.  If any benefit 
sought is not granted, the veteran should 
be furnished with a supplemental 
statement of the case (SSOC) and afforded 
an opportunity to respond before the 
record is returned to the Board for 
further review.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO. The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


